—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered September 11, 1997, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Blumenfeld, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*693Ordered that the judgment is affirmed.
The complainant identified the defendant in a lineup as her assailant. Contrary to the defendant’s contention, the photographs of the lineup were not so unclear as to prevent the hearing court from determining whether it was impermissibly suggestive. The defendant and the five fillers appear to be of similar age, weight, and build, and had the same hairstyle, facial hair, and skin tone (see, People v Cintron, 226 AD2d 390; People v Veeney, 215 AD2d 605). Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.